— Order unanimously modified on the law and as modified affirmed with costs to plaintiff, in accordance with the following memorandum: In the absence of prejudice to defendant, plaintiff’s motion for leave to amend his complaint should have been granted (see, Newton v Aqua Flo Co., 106 AD2d 919). Two of the causes of action plaintiff seeks to add to his amended complaint, however, are patently insufficient and plaintiff should not be permitted to add them (see, De Forte v Allstate Ins. Co., 66 AD2d 1028). The order appealed from is modified, therefore, by granting plaintiff’s motion to serve the proposed amended complaint after deleting the second and third causes of action for infliction of extreme emotional distress. (Appeal from order of Supreme Court, Onondaga County, Mordue, J. — amend complaint.) Present — Doerr, J. P., Denman, Boomer, Green and Lawton, JJ.